ON REMAND
Before: Sawyer, P.J., and G. R. McDonald and R. M. Maher, JJ.
G. R. McDonald, J.
On June 2, 1987, this Court filed an opinion in the instant case finding that plaintiffs were not collaterally estopped from proceeding against defendant Roper Corporation, the manufacturer of an allegedly defective stove, even though plaintiffs had not prevailed in their claim against Sears, Roebuck and Company, the retailer, 160 Mich App 595; 408 NW2d 513 (1987). We *768reached this conclusion in part because plaintiffs had not chosen to split their cause of action and sue each party separately, but were forced to try each defendant separately as a result of the trial court’s erroneous entry of default judgment (later reversed by this Court) against defendant Roper. We believe the application of collateral estoppel in the instant case would be unjust as it would deny plaintiffs the opportunity to proceed against the alleged primary tortfeasor in the original action.
Defendant filed an application for leave to appeal to the Supreme, Court and by order dated December 22, 1987, the Supreme Court remanded the case to this Court fór "consideration of whether defendant Roper Corporation waived the right to rely on the doctrine of collateral estoppel,” 429 Mich 886 (1987). As our prior analysis of the case resulted in a finding that collateral estoppel did not apply to the facts of this case, we had previously declined to address this issue. One can only assume by thisi remand that the Supreme Court does not agree that collateral estoppel is inapplicable to the fácts of this case so we will, therefore, address the] waiver issue.
Plaintiffs claim tha|t defendant’s failure to raise the issue of collateral estoppel at some time prior to the motion for summary disposition currently under our review precludes its application in this case.
Specifically, plaintiffs argue that defendant’s failure to request the trial court to use a procedure whereby defaujlt judgment is not issued against a joint tortfeasor who suffers a default until there is a finding of liability against the joint tortfeasor who goes to trial constitutes a waiver of the application of collateral estoppel. We disagree. Even if this procedure were applicable in the *769instant case, it does not follow that defendant’s failure to request the procedure barred its use of the collateral estoppel effect of the Sears judgment. Plaintiffs cite no case law to support such an argument and we do not agree with plaintiffs’ position.
Plaintiffs next argue that defendant Roper should have raised the collateral estoppel issue to this Court prior to remand. We disagree.
The trial court ruled at Roper’s motion for summary disposition:
I am satisfied it was not a viable issue during the case and during the appeal. It became a viable issue after the appeal when the dust had cleared. It was not before the Court of Appeals nor would they have to have the perspectivity [sic] to see this as a possible change in their orders, but until they remanded the case back and until they confirmed the judgment against Sears, I don’t believe it could have been an issue.
It was not until this Court reversed the trial court’s entry of a default judgment against Roper that the issue of collateral estoppel became ripe. Moreover, the trial court, and not the Court of Appeals, should determine the collateral estoppel effect of a prior judgment as it is in a better position, after hearing the proofs and jury verdict, to determine whether the same issues were fully litigated in the prior proceeding.
Roper has not waived the defense of collateral estoppel in the instant case by failing to raise the issue prior to remand either with the trial court or with this Court in the prior appeal. The trial court did not err in holding that the issue was not waived.
Affirmed.